In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00180-CR
         ______________________________


           RONI A. MCKINNEY, Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 124th Judicial District Court
                 Gregg County, Texas
               Trial Court No. 35845-B




      Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

       Roni A. McKinney, appellant, has filed with this Court a motion to dismiss her appeal. The

motion is signed by McKinney and by her counsel in compliance with TEX . R. APP . P. 42.2(a). As

authorized by Rule 42.2, we grant the motion. See TEX . R. APP . P. 42.2.

       Accordingly, we dismiss the appeal.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:       November 25, 2008
Date Decided:         November 26, 2008

Do Not Publish




                                                2